Citation Nr: 1041021	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 30 percent disabling.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1967 and from January 1968 to January 1971.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.  

In January 2010, a Board videoconference hearing was held.  A 
transcript of the hearing is associated with the Veteran's claims 
folder.  

In March 2010, the Board remanded this case for additional 
development.  Unfortunately, the Board must again remand this 
case.  Accordingly, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed at 
the RO so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that is 
not duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must prepare 
a supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received prior 
to the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R. § 20.1304(c).

In March 2010, the Board remanded this case and requested that 
the RO provide the Veteran with a VA examination that was 
pertinent to his claim for a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  In May 2010, the Veteran 
underwent a VA examination.  In addition, also in May 2010, the 
RO received VA Medical Center (VAMC) outpatient treatment 
records, dated from April 2005 to September 2009.  A supplemental 
statement of the case (SSOC) was issued in June 2010 in which the 
RO acknowledged and reviewed the aforementioned evidence.  

Later in June 2010, after the June 2010 SSOC was issued, the 
Veteran, through his representative Texas Veterans Commission, 
submitted evidence in support of his increased rating claim.  The 
evidence consisted of a letter from his wife and a private 
psychiatric evaluation report from David I. Kabel, D.O., dated in 
February 2010.  The Board observes that this evidence was 
submitted subsequent to the June 2010 SSOC and prior to 
recertification of the Veteran's claim to the Board in October 
2010.  This evidence has not been reviewed by the RO.  Thus, 
under the circumstances, the Board must remand this matter to the 
RO for consideration of the claim in light of the additional 
evidence received since the June 2010 SSOC, and for issuance of 
an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 
19.37 (2010).   

To ensure that VA has met its duty to assist and to ensure full 
compliance with due process requirements, the case is REMANDED 
for the following action:

Conduct a review of all evidence received 
since the June 2010 SSOC.  After undertaking 
any additional development which may be 
necessary, the RO must review and re-
adjudicate the Veteran's claim in light of 
the evidence added to the record since the 
June 2010 SSOC was issued, to specifically 
include the letter from the Veteran's wife 
and the February 2010 private psychiatric 
evaluation report from Dr. Kabel.  If such 
action does not grant the benefit claimed, 
the RO should provide the Veteran and his 
representative an SSOC and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


